TOM SCOBLE, Plaintiff-Counterclaim Defendant-Appellant,
v.
LORRIE ZIMMERMAN and JAMES STRAIT, Defendants-Counterclaimants-Appellees.
No. 28184
Intermediate Court of Appeals of Hawaii.
February 7, 2008.

ORDER OF CORRECTION
By: FOLEY, J., for the court[1]
IT IS HEREBY ORDERED that the Summary Disposition Order filed on February 7, 2008 in the above case is corrected by changing on page 3 the date of the order from "February 8" to "February 7".
The Clerk of the Court is directed to incorporate the foregoing changes in the original opinion and take all necessary steps to notify the publishing agencies of this change.
NOTES
[1]  Considered by Recktenwald, C.J., Foley and Nakamura, JJ.